DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zachary E. Derbyshire on August 16, 2021.
The application has been amended. Pleas amend the claim listing filed August 5, 2021 as follows: 
Please amend claim 25 as follows:
25. (Currently Amended) The method according to claim 17, wherein the native SP-B or peptide derived from the native SP-B is present at a weight ratio of about 0.1 wt% to about 5.0 wt% with respect to the complete proteolipid composition. 
Please amend claim 26 as follows:
26. (Previously Presented) The method according to claim 17, wherein the native SP-B or peptide derived from the native SP-B is present at a weight ratio of about 0.4 wt% to about 1.6 wt% with respect to the complete proteolipid composition.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest administering a proteolipid composition limited to (consisting of) only native Surfactant protein B (SP-B) or a peptide derived from the native SP-B and one or more lipids wherein at least one of the lipids is an anionic lipid to a subject in need of treating a pulmonary related disease.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658